Exhibit 10.1

TENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

This TENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into as of this 30th day of April, 2009 by and among BANK OF AMERICA,
N.A., as successor by merger to LaSalle Business Credit, LLC, as administrative
agent and collateral agent (in such agent capacities, “Agent”) for itself and
all other lenders from time to time a party hereto (“Lenders”), located at
135 South LaSalle Street, Chicago, Illinois 60603-4105, PROTECTIVE APPAREL
CORPORATION OF AMERICA, a New York corporation (“PACA”), POINT BLANK BODY ARMOR
INC., a Delaware corporation (“Point Blank”) and LIFE WEAR TECHNOLOGIES, INC., a
Florida corporation (“Life Wear”, and together with PACA and Point Blank,
collectively, the “Borrowers” and each, individually, a “Borrower”) and POINT
BLANK SOLUTIONS, INC., a Delaware corporation (the “Parent” and a “Guarantor”).
Unless otherwise specified herein, capitalized terms used in this Amendment
shall have the meanings ascribed to them by the Loan Agreement (as hereinafter
defined).

RECITALS

WHEREAS, Borrowers, Parent, Agent and Lenders have entered into that certain
Amended and Restated Loan and Security Agreement dated as of April 3, 2007 (as
amended, supplemented, restated or otherwise modified from time to time, the
“Loan Agreement”);

WHEREAS, Borrowers, Parent, Agent and Lenders have agreed to the amendments set
forth herein;

NOW THEREFORE, in consideration of the foregoing recitals, mutual agreements
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Borrowers, Parent, Agent and
Lenders hereby agree as follows:

SECTION 1. Amendments.

(a) Section 2(e) of the Loan Agreement is hereby amended by deleting reference
to the date “April 30, 2009” and replacing it with the date “May 29, 2009”.
Borrowers hereby agree and acknowledge that to the extent the Term Loan under
Section 2(e) is not repaid on May 29, 2009, Borrowers shall pay to Agent an
additional $50,000 amendment fee on May 29, 2009 in connection with that certain
Sixth Amendment to Loan and Security Agreement dated as of October 31, 2008
among Borrowers, Parent, Lenders party thereto and Agent, which fee shall be for
the ratable benefit of the Lenders executing such amendment.

(b) The definition of “Eligible Account” set forth in Section 1 of the Loan
Agreement is hereby amended by amending and restating clause (xv) in its
entirety to read as follows:

“(xv) it is not an Account owing by an Account Debtor which, when added to all
other indebtedness to Parent and Borrowers owing by such Account Debtor,
exceeds: (A) 20% of all Accounts owing by all Account Debtors except DFAS and
Federal Prison Industries, Inc.; provided, however, that at no time shall the
Accounts owing by DFAS exceed 80% of all Accounts owing by all Account



--------------------------------------------------------------------------------

Debtors and at no time shall the Accounts owing by Federal Prison Industries,
Inc. exceed 75% of all Accounts owing by all Account Debtors, or (B) a credit
limit determined by Agent in its sole discretion, exercised in a commercially
reasonable manner, for that Account Debtor (except that (i) Accounts excluded
from “Eligible Accounts” solely by reason of this clause (xv) shall be “Eligible
Accounts” to the extent of such credit limit and (ii) Agent will not establish
any credit limit under this clause (B) for the United States Government so long
as no Default or Event of Default has occurred and is continuing);”

(c) The Term Note in the principal amount of $10,000,000 executed on October 31,
2008 by Borrowers in favor of Bank of America, N.A. is hereby amended by
deleting reference to the date “April 30, 2009” and replacing it with the date
“May 29, 2009”.

SECTION 2. Effectiveness. The effectiveness of this Amendment is subject to the
satisfaction of each of the following conditions precedent:

(a) This Amendment shall have been duly executed and delivered by Borrowers and
Parent (collectively, “Amendment Parties”), Agent and each Lender;

(b) No Default or Event of Default shall have occurred and be continuing;

(c) The representations and warranties contained herein shall be true and
correct in all material respects;

(d) Agent shall have received a reaffirmation of that certain Corporate
Guarantee dated as of October 31, 2008 in favor of Agent, in form and substance
satisfactory to Agent; and

(e) Agent shall have received amendment to that certain side letter dated as of
October 31, 2008 in favor of Point Blank Solutions, Inc.

SECTION 3. Representations and Warranties. In order to induce Agent and each
Lender to enter into this Amendment, each Amendment Party hereby represents and
warrants to Agent and each Lender, which representations and warranties shall
survive the execution and delivery of this Amendment, that:

(a) all of the representations and warranties contained in the Loan Agreement
and in each of the Other Agreements are true and correct in all material
respects as of the date hereof after giving effect to this Amendment, except to
the extent that any such representations and warranties expressly relate to an
earlier date;

(b) the execution, delivery and performance by Amendment Parties of this
Amendment has been duly authorized by all necessary corporate action required on
their part and this Amendment, the Loan Agreement and the Other Agreements are
the legal, valid and binding obligation of Amendment Parties enforceable against
Amendment Parties in accordance with its terms, except as its enforceability may
be affected by the effect of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to or affecting the rights or remedies of creditors generally, and by
general limitations on the availability of equitable remedies;

 

2



--------------------------------------------------------------------------------

(c) neither the execution, delivery and performance of this Amendment by
Amendment Parties, the performance by Amendment Parties of the Loan Agreement
nor the consummation of the transactions contemplated hereby does or shall
contravene, result in a breach of, or violate (i) any provision of any Amendment
Party’s certificate or articles of incorporation or bylaws or other similar
documents, or agreements, (iii) any law or regulation, or any order or decree of
any court or government instrumentality, or (iii) any indenture, mortgage, deed
of trust, lease, agreement or other instrument to which any Amendment Party or
any of its Subsidiaries is a party or by which any Amendment Party or any of its
Subsidiaries or any of their property is bound, except in any such case to the
extent such conflict or breach has been waived or consented to herein or by a
written waiver document, a copy of which has been delivered to Agent on or
before the date hereof; and

(d) no Default or Event of Default has occurred and is continuing.

SECTION 4. Reference to and Effect Upon the Loan Agreement.

(a) Except as specifically set forth above, the Loan Agreement and each of the
Other Agreements shall remain in full force and effect and are hereby ratified
and confirmed; and

(b) the amendments set forth herein are effective solely for the purposes set
forth herein and shall be limited precisely as written, and shall not be deemed
to (i) be a consent to any amendment, waiver or modification of any other term
or condition of the Loan Agreement or any of the Other Agreements except as
specifically set forth herein, (ii) operate as a waiver or otherwise prejudice
any right, power or remedy that Agent or Lenders may now have or may have in the
future under or in connection with the Loan Agreement or any of the Other
Agreements except as specifically set forth herein or (iii) constitute a waiver
of any provision of the Loan Agreement or any of the Other Agreements, except as
specifically set forth herein. Upon the effectiveness of this Amendment, each
reference in the Loan Agreement to “this Agreement”, “herein”, “hereof” and
words of like import and each reference in the Loan Agreement and the Other
Agreements to the Loan Agreement shall mean the Loan Agreement as amended
hereby. This Amendment shall be construed in connection with and as part of the
Loan Agreement. Each Amendment Party hereby acknowledges and agrees that there
is no defense, setoff or counterclaim of any kind, nature or description to the
Liabilities or the payment thereof when due.

SECTION 5. Costs And Expenses. To the extent provided in Section 4(c)(iv) of the
Loan Agreement, Borrowers agree to reimburse Agent for all fees, costs, and
expenses, including the reasonable fees, costs, and expenses of counsel or other
advisors for advice, assistance, or other representation in connection with this
Amendment.

SECTION 6. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK.

SECTION 7. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute part of this Amendment
for any other purposes.

 

3



--------------------------------------------------------------------------------

SECTION 8. Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed an original, but
all such counterparts shall constitute one and the same instrument.

[Signature Pages Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first written above.

BORROWERS:

 

PROTECTIVE APPAREL CORPORATION OF AMERICA By:  

/s/ Jim Henderson

Name:   Jim Henderson Title:   Acting President POINT BLANK BODY ARMOR INC. By:
 

/s/ Jim Henderson

Name:   Jim Henderson Title:   Acting President LIFE WEAR TECHNOLOGIES, INC. By:
 

/s/ Jim Henderson

Name:   Jim Henderson Title:   Acting President PARENT: POINT BLANK SOLUTIONS,
INC. By:  

/s/ Jim Henderson

Name:   Jim Henderson Title:   Acting CEO

[Signature Page to Tenth Amendment to Loan and Security Agreement]



--------------------------------------------------------------------------------

AGENT AND LENDER: BANK OF AMERICA, N.A., as successor by merger to LaSalle
Business Credit, LLC By:  

/s/ Patrick Cornell

Name:   Patrick Cornell Title:   Vice President

[Signature Page to Tenth Amendment to Loan and Security Agreement]